DETAILED ACTION
1.	Applicant's amendments and remarks submitted on December 14, 2021 have been entered. Claims 1-2, 6 and 8 have been amended. Claim 5 has been cancelled. Claims 1-4 and 6-19 are still pending on this application, with claims 1-4 and 6-19 being rejected.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-2 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 2014/0072158 A1 to Yamada et al. (“Yamada”) in view of US Patent Pub No 2009/0242322 A1 to Tsai.
As to claim 1, Yamada discloses an electronic device comprising: a housing (see figures 1-2; pg. 1, ¶ 0022); a holder comprising a first section and a second section perpendicular to the first section (holder 420 with protruding sections, see figures 5A-5B), wherein the first section and the second section are respectively provided with a first opening and a second opening (slits 421 and 422, see figures 5A-5B and 8A-8B); a first buffer element disposed in the first opening of the first section; a second buffer element disposed in the second opening of the second section (elastic parts 430, see figures 6-8B; pg. 2, ¶ 0032); and a loudspeaker supported on the housing by the holder (speaker 410, see figures 4A-4B and 7A-9B; pg. 2, ¶ 0028), wherein the first buffer element is connected to the loudspeaker, and the second buffer element is connected to the housing (see figures 7A-9B; pg. 3, ¶ 0038), wherein the first buffer element comprises a first 
Yamada does not expressly disclose the first annular notch has a length greater than a length of the first opening in an axial direction of the first opening. However it does disclose the slits as being sized to fit the shape of the elastic member, with a width being nearly equal, and a diameter of the slits being slightly larger than the groove’s to ensure a friction fit (see pg. 2, ¶ 0030, ¶ 0033; pg. 3, ¶ 0034). Having the length of the annual notch and the length of the first opening in an axial direction being nearly equal, with the notch length being slightly greater, is therefore considered merely a straightforward possibility from which a skilled person would select when designing the mounting components to fit together, as such a configuration is known in the art, an example of which being shown by Tsai, which discloses a similar damper or elastic member coupled to an opening, and further discloses the length of the elastic member notch in the axial direction being nearly equal but slightly greater than the length of the opening in the axial direction (see figures 1 and 4A-4D). The motivation would have been to ensure the elastic element and the opening have sufficiently close dimensions so as to provide a secure coupling, with the annular notch being slightly longer in the axial direction in order to accommodate the height of the opening, as already taught by Yamada.
 As to claim 2, Yamada in view of Tsai further discloses wherein a sound direction of the loudspeaker is perpendicular to the axial direction of the first opening of the first section and an axial direction of the second opening of the second section (Yamada figures 7A-8B; pg. 2, ¶ 0030).  
claim 6, Yamada in view of Tsai further discloses wherein the first body is tightly engaged with the first opening in a radial direction of the first opening (Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 7, Yamada in view of Tsai further discloses further comprising a first fixing member, wherein the first buffer element is provided with a first through hole, the first fixing member passes through the first through hole and is fixed on the loudspeaker, and the first through hole has a diameter greater than a diameter of a part by which the first fixing member passes through the first through hole (Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029; Tsai figure 1).
As to claim 8, Yamada in view of Tsai further discloses wherein the first opening has a diameter greater than a diameter of a part by which the first body passes through the first opening (Yamada pg. 3, ¶ 0034; Tsai figure 1).  
As to claim 9, Yamada in view of Tsai further discloses further comprising a first fixing member, wherein the first buffer element is provided with a first through hole, the first fixing member passes through the first through hole and is fixed on the loudspeaker, and the first through hole has a diameter greater than a diameter of a part by which the first fixing member passes through the first through hole (Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029; Tsai figure 1). 
As to claim 10, Yamada in view of Tsai further discloses wherein the second buffer element comprises a second body provided with a second annular notch through which the second body is disposed in the second opening of the second section, and the second annular notch has a length greater than a length of the second opening in an axial direction of the second opening (Yamada groove 431, see figures 6-8B; pg. 2, ¶ 0030, ¶ 0033; pg. 3, ¶ 0034; Tsai figures 1 and 4A-4D).  
As to claim 11, Yamada in view of Tsai further discloses wherein the second body is tightly engaged with the second opening in a radial direction of the second opening (Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 12, Yamada in view of Tsai further discloses further comprising a second fixing member, wherein the second buffer element is provided with a second through hole, the second fixing member passes through the second through hole and is fixed on the housing, and the second through hole has a diameter greater than a diameter of a part by which the second fixing member passes through the second through hole (Yamada mounting part 51 inserted in hole 432, see figures 8A-9B; pg. 3, ¶ 0036; Tsai figure 1).
As to claim 13, Yamada in view of Tsai further discloses wherein the second opening has a diameter greater than a diameter of a part by which the second body is disposed in the second opening (Yamada pg. 3, ¶ 0034; Tsai figure 1).  
As to claim 14, Yamada in view of Tsai further discloses further comprising a second fixing member, wherein the second buffer element is provided with a second through hole, the second fixing member passes through the second through hole and is fixed on the housing, and the second through hole has a diameter greater than a diameter of a part by which the second fixing member passes through the second through hole (Yamada mounting part 51 inserted in hole 432, see figures 8A-9B; pg. 3, ¶ 0036; Tsai figure 1).
As to claim 15, Yamada discloses an electronic device comprising: a housing (see figures 1-2; pg. 1, ¶ 0022); a holder provided with an opening (holder 420 with slits, see figures 5A-5B and 8A-8B); a loudspeaker supported on the housing by the holder (speaker 410, see figures 4A-4B and 7A-9B; pg. 2, ¶ 0028); and a buffer element disposed in the opening of the holder and connected to the loudspeaker (elastic parts 430, see figures 6-8B; pg. 2, ¶ 0032; pg. 3, ¶ 0038), wherein the buffer element comprises a body provided with an annular notch through which the body is disposed in the opening of the holder (groove 431, see figures 6-8B; pg. 2, ¶ 0032).  
Yamada does not expressly disclose the annular notch has a length greater than a length of the opening in an axial direction of the opening. However it does disclose the slits as being sized to fit the shape of the elastic member, with a width being nearly equal, and a diameter of the slits being slightly larger than the groove’s to ensure a friction fit (see pg. 2, ¶ 0030, ¶ 0033; pg. 3, ¶ 0034). Having the length of the annual notch and the length of the first opening in an axial direction being nearly equal, with the notch length being slightly greater, is therefore considered merely a straightforward possibility from which a skilled person would select when designing the mounting components to fit together, as such a configuration is known in the art, an example of which being shown by Tsai, which discloses a similar damper or elastic member coupled to an opening, and further discloses the length of the elastic member notch in the axial direction being nearly equal but slightly greater than the length of the opening in the axial direction (see figures 1 and 4A-4D). The motivation would have been to ensure the elastic element and the opening have sufficiently close dimensions so as to provide a secure coupling, with the annular notch being slightly longer in the axial direction in order to accommodate the height of the opening, as already taught by Yamada.
As to claim 16, Yamada in view of Tsai further discloses wherein the body is tightly engaged with the opening in a radial direction of the opening (Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 17, Yamada in view of Tsai further discloses further comprising a fixing member, wherein the buffer element is provided with a through hole, the fixing member passes through the through hole and is fixed on the loudspeaker, and the through hole has a diameter greater than a diameter of a part by which the fixing member passes through the through hole (Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029; Tsai figure 1).  
As to claim 18, Yamada in view of Tsai further discloses wherein the opening has a diameter greater than a diameter of a part by which the body is disposed in the opening (Yamada pg. 3, ¶ 0034; Tsai figure 1).  
As to claim 19, Yamada in view of Tsai further discloses further comprising a fixing member, wherein the buffer element is provided with a through hole, the fixing member passes through the through hole and is fixed on the loudspeaker, and the through hole has a diameter greater than a diameter of a part by which the fixing member passes through the through hole (Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029; Tsai figure 1).  

4.	Claims 1, 3-4, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2011/0280432 A1 to Tracy in view of Chinese Pub No CN 101841751 A to Wang et al. (“Wang”).
As to claim 1, Tracy discloses an electronic device comprising: a housing (48, see figure 5); a holder comprising a first section and a second section perpendicular to the first section, wherein the first section and the second section are respectively provided with a first opening and a second opening (mounting bracket 50 with through holes, see figures 3 and 5-7; pg. 3, ¶ 0047); a first element disposed in the first opening of the first section; a second element disposed in the second opening of the second section (fasteners 66 and 56, see figures 3 and 7; pg. 3, ¶ 0047); and a loudspeaker supported on the housing by the holder (speaker module 10, see figures 1-2 and 5-6), wherein the first element is connected to the loudspeaker, and the second element is connected to the housing (see figures 5-7 and 10-11; pg. 3, ¶ 0047), 
Tracy does not disclose the first and second fastener elements being buffer elements, nor does it disclose wherein the first buffer element comprises a first body provided with a first annular notch through which the first body is disposed in the first opening of the first section, and the first annular notch has a length greater than a length of the first opening in an axial direction of the first opening.  
Wang discloses a similar speaker holder (see figures 1-2), and further discloses the holder fasteners including a vibration damping component (15, see figures 3A-3B; pg. 4, ¶ 0025 of the English translation), the damping component having an annular notch to receive an opening of the holder, the annular notch having a longer length in an axial direction than the length of the opening (see figures 1-3B).
Tracy and Wang are analogous art because they are both drawn to mounting structures for speakers.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of buffer elements as taught by Wang in the device as taught by Tracy. The motivation would have been in order to provide a dampening element between the speaker and the device housing, and prevent vibrations generated by the speaker from being transmitted to the housing (Wang pg. 4, ¶ 0025).
As to claim 3, Tracy in view of Wang further discloses comprising an elastomer, wherein the elastomer is cushioned between the holder and the housing in a sound direction of the loudspeaker (Tracy pg. 4, ¶ 0065 - ¶ 0066).  
As to claim 4, Tracy in view of Wang further discloses wherein the holder has a quantity of two respectively disposed on two opposite sides of the loudspeaker (Tracy figures 1-4).  
As to claim 10, Tracy in view of Wang further discloses wherein the second buffer element comprises a second body provided with a second annular notch through which the second body is disposed in the second opening of the second section, and the second annular notch has a length greater than a length of the second opening in an axial direction of the second opening (Wang figures 1-3B; pg. 4, ¶ 0025).  
As to claim 15, Tracy discloses an electronic device comprising: a housing (48, see figure 5); a holder provided with an opening (mounting bracket 50 with through holes, see figures 3 and 5-7; pg. 3, ¶ 0047); a loudspeaker supported on the housing by the holder (speaker module 10, see figures 1-2 and 5-6); and an element disposed in the opening of the holder and connected to the loudspeaker (fasteners 66, see figures 3 and 7; pg. 3, ¶ 0047). 
Tracy does not disclose the fastener elements being buffer elements, nor does it disclose wherein the buffer element comprises a body provided with an annular notch through which the body is disposed in the opening of the holder, and the annular notch has a length greater than a length of the opening in an axial direction of the opening.  
Wang discloses a similar speaker holder (see figures 1-2), and further discloses the holder fasteners including a vibration damping component (15, see figures 3A-3B; pg. 4, ¶ 0025 of the English translation), the damping component having an annular notch to receive an opening of the holder, the annular notch having a longer length in an axial direction than the length of the opening (see figures 1-3B).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of buffer elements as taught by Wang in the device as taught by Tracy. The motivation would have been in order to provide a dampening element between the speaker and the device housing, and prevent vibrations generated by the speaker from being transmitted to the housing (Wang pg. 4, ¶ 0025).

5.	Claims 2, 6-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Wang, and further in view of Yamada.
As to claim 2, Tracy in view of Wang discloses the electronic device according to claim 1.
Tracy in view of Wang further discloses wherein a sound direction of the loudspeaker is perpendicular to the axial direction of the first opening of the first section (Tracy figures 5-6 and 13-14), but does not disclose the sound direction being perpendicular to an axial direction of the second opening of the second section. However the sound direction relative to the axial direction of the openings is dependent on the orientation or placement of the speaker in the housing, and is therefore considered an obvious choice to one of ordinary skill in the art, as further taught by Yamada, which teaches a similar speaker holder element with fastening components on first and second sections, and further teaches first and second openings and corresponding fastening elements as both being perpendicular to the sound direction of the speaker (see figures 7A-8B). The proposed modification is therefore considered a straightforward possibility from which a skilled person would select, depending on the application and use of the speaker and speaker holder within a selected device, as well as the available space within the housing and desired orientation for the speaker; in this case, to provide a speaker that can be mounted on a housing with a horizontal sound direction relative to the housing (Yamada figures 9A-10B). 
As to claim 6, Tracy in view of Wang and Yamada further discloses wherein the first body is tightly engaged with the first opening in a radial direction of the first opening (Tracy figures 1-3; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 7, Tracy in view of Wang and Yamada further discloses further comprising a first fixing member, wherein the first buffer element is provided with a first through hole, the first fixing member passes through the first through hole and is fixed on the loudspeaker, and the first through hole has a diameter greater than a diameter of a part by which the first fixing member passes through the first through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029).  
As to claim 8, Tracy in view of Wang and Yamada further discloses wherein the first opening has a diameter greater than a diameter of a part by which the first body passes through the first opening (Tracy figures 1-3; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 9, Tracy in view of Wang and Yamada further discloses further comprising a first fixing member, wherein the first buffer element is provided with a first through hole, the first fixing member passes through the first through hole and is fixed on the loudspeaker, and the first through hole has a diameter greater than a diameter of a part by which the first fixing member passes through the first through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029).  
As to claim 11, Tracy in view of Wang and Yamada further discloses wherein the second body is tightly engaged with the second opening in a radial direction of the second opening (Tracy figures 1-7; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 12, Tracy in view of Wang and Yamada further discloses further comprising a second fixing member, wherein the second buffer element is provided with a second through hole, the second fixing member passes through the second through hole and is fixed on the housing, and the second through hole has a diameter greater than a diameter of a part by which the second fixing member passes through the second through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 51 inserted in hole 432, see figures 8A-9B; pg. 3, ¶ 0036).  
As to claim 13, Tracy in view of Wang and Yamada further discloses wherein the second opening has a diameter greater than a diameter of a part by which the second body is disposed in the second opening (Tracy figures 1-7; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 14, Tracy in view of Wang and Yamada further discloses further comprising a second fixing member, wherein the second buffer element is provided with a second through hole, the second fixing member passes through the second through hole and is fixed on the housing, and the second through hole has a diameter greater than a diameter of a part by which the second fixing member passes through the second through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 51 inserted in hole 432, see figures 8A-9B; pg. 3, ¶ 0036). 
As to claim 16, Tracy in view of Wang and Yamada further discloses wherein the body is tightly engaged with the opening in a radial direction of the opening (Tracy figures 1-3; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 17, Tracy in view of Wang and Yamada further discloses further comprising a fixing member, wherein the buffer element is provided with a through hole, the fixing member passes through the through hole and is fixed on the loudspeaker, and the through hole has a diameter greater than a diameter of a part by which the fixing member passes through the through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029).  
As to claim 18, Tracy in view of Wang and Yamada further discloses wherein the opening has a diameter greater than a diameter of a part by which the body is disposed in the opening (Tracy figures 1-3; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 19, Tracy in view of Wang and Yamada further discloses further comprising a fixing member, wherein the buffer element is provided with a through hole, the fixing member passes through the through hole and is fixed on the loudspeaker, and the through hole has a diameter greater than a diameter of a part by which the fixing member passes through the through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029).   





Response to Arguments
6.	Applicant’s arguments, see pages 7-9, filed December 14, 2021, with respect to the rejection(s) of claim(s) 5 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tsai and Wang.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652